Opinion issued March 10, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00545-CV
                            ———————————
             ALLISON CHANDRA LYNNE LULOFS, Appellant
                                         V.
                   STEVEN ADRIAN GONZALES, Appellee


                    On Appeal from the 131st District Court
                            Bexar County, Texas
                     Trial Court Case No. 2013-CI-08772


                          MEMORANDUM OPINION

      Appellant, Allison Chandra Lynne Lulofs, has failed to timely file a brief.

See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure

of appellant to file brief). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                            2